Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's submission filed on October 26, 2021 was received and has been entered.  Of the claims pending examination, claims 1, 5, and 12-13 were amended. Claim 7 was cancelled. Claims 1-3, 5, and 11-13 are in the application. Claims 6, 8-10, and 14 have been withdrawn. Replacement Paragraphs were submitted to revise “electrode housing part body” to “electrode housing body” .  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) “an internal diameter of the injection port increases toward the other side of the nozzle body in the axis direction from the one side of the nozzle body in the axis direction” in claim 13 must be shown or the feature(s) canceled from the claim(s) is being considered.  Applicant’s arguments have been considered.  This objection to the drawings can be addressed based on possible revisions to claims 12-13. See claim rejections to claims 12-13 under 112(b) below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “formation position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of a new title.    
The previous objection to the specification based on the phrase “electrode housing part body” is withdrawn based on the submission of an amended phrase.    
Paragraph 30 recites awkward language in the following phrase:  “first introduction port part and a second introduction port part “. Clarification is suggested. 
Claim Objections
The previous objection to claim 1 because of the following informalities:  the following clauses are awkward “formed therein in a direction toward a downstream side from an upstream end disposed on one side in axis direction”  and “port that is disposed 
The following claims are objected to due to minor informalities: 
Claim 1, line 10 should recite: “ a thermal spray powder “.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “injector” in claims 12-13 is used by the claim to mean “opening” or “ejecting outlet” while the accepted meaning is “person or thing that injects something” The term is indefinite because the specification does not clearly redefine the term.
A suggested revision for claim 12 recites: “ an opening end in the axial direction of the nozzle body, which has been melted to be sprayed therethrough  “.
A suggested revision for claim 13 recites: “ an internal diameter of the main flow passage increases from the upstream end of the nozzle body toward the downstream end of the nozzle body in the axial direction 
Claim Rejections - 35 USC § 102
The previous rejection of claims 1-3, 5, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) is withdrawn based on the amendment to claim 1.
Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) in view of US Pat. Pub. No. 20070298187 A1 to Wigren et al (hereinafter Wigren).
Regarding claim 1, Witherspoon teaches thermal spray nozzle (1) comprising: a nozzle body (chamber 61) extending along an axis, the nozzle body having a main flow passage (67) in which a plasma flame (180) is formed in an axial direction from an upstream end of the nozzle body to a downstream end of the nozzle body,
a powder introduction port (81) that is disposed in the nozzle body and located downstream from the upstream end of the nozzle body, the powder introduction port being configured to introduce a thermal spray powder from a radially outer side of the nozzle body to the plasma flame;   					            		and a fluid introduction port (71, 73 ports to the right of 69, 89) that is disposed in 
Additionally, regarding claim 1, Witherspoon teaches wherein the fluid introduction port has: a first introduction port part (71, 73 ports to the right of 69,89) that is provided at an outer peripheral part of the nozzle body, 3wherein the first introduction port part (71, 73 ports to the right of 69, 89) includes a plurality of introduction holes that extend radially about the axis. (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Regarding claim 1, Witherspoon does not explicitly teach 3a second introduction port part that is provided inside the outer peripheral part of the nozzle body and communicates with the first introduction port part and the main flow passage, and wherein the second introduction port part is an introduction groove having a ring shape that surrounds the main flow passage from a circumferential direction. (See Witherspoon, col. 1, lines 62-65 .)
Wigren is directed to a spraying nozzle.
Wigren teaches a second introduction port part (2) that is provided inside the outer peripheral part of the nozzle body (1) and communicates with the first introduction port part (15) and the main flow passage (7), and wherein the second introduction port part (2) is an introduction groove having a ring shape (44)  that surrounds the main flow passage (7) from a circumferential direction. (See Wigren, Figs. 1-3, Abstract, and paragraphs 10 and 23-29.)

 Regarding claim 2, Witherspoon teaches an opening diameter of the fluid introduction port (71, 73) is a size such that the working fluid present outside the fluid introduction port is allowed to be suctioned into the main flow passage via the fluid introduction port.  (See Witherspoon, col. 17, lines 63-67 –col. 18, line 15.)
Examiner is considering an opening diameter of the fluid introduction port is a size such that the working fluid present outside the fluid introduction port is allowed to be suctioned into the main flow passage via the fluid introduction port to be equivalent to a supply actuated by a check valve. 
Regarding claim 3, Witherspoon teaches the thermal spray powder has a particle size distribution.  (See Witherspoon, col. 1, lines 62-65 .)
Regarding claim 5, Witherspoon teaches the fluid introduction port (71, 73 those to right of 69, 89 ) is disposed at a position closer to the downstream end of the nozzle body than the formation position of the powder introduction port (81), and wherein the fluid introduction port (71, 73 those to right of 69, 89  )  is disposed to be orthogonal to the main flow passage (67). (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) and US Pat. Pub. No. 20070298187 A1 to Wigren et al (hereinafter Wigren) as applied to claim 1 and US Pat. Pub. No. 2010015112 A1 to Xue et al (hereinafter Xue). 
Regarding claim 11, Witherspoon teaches the powder introduction port sprays the thermal spray powder to the plasma flame formed in the main flow passage from a vertical direction. (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Xue teaches the powder introduction port is disposed above the main flow passage. (See Xue, Figs. 1, 3E and 4, and paragraph 77.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the powder introduction port is disposed above the main flow passage because Xue teaches this structure permits flow of particles into the flow path to result in the desired deposition pattern. (See Xue, Abstract, and Figs. 1, 3E and 4, and paragraph 77.)
Regarding claim 12, Witherspoon does not explicitly teach 3an injection port that is provided in the downstream side in the axial direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough.  
Xue teaches an injection port (420e) that is provided the other side (side of 420e) in the axis direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough. (See Xue, Figs. 1, 3E and 4, and paragraph 77.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) and US Pat. Pub. No. 20070298187 A1 to Wigren et al (hereinafter Wigren) and US Pat. Pub. No. 2010015112 A1 to Xue et al (hereinafter Xue) as applied to claim 12 and further in view of US Pat. Num. 4,765,540 to Yie et al (hereinafter Yie ‘540). 
Regarding claim 13, Witherspoon does not explicitly teach 3an internal diameter of the injection port increases toward the downstream side of the nozzle body in the axial direction from the upstream side of the nozzle body in the axial direction.  	Yie ‘540 is directed to delivering particulate to a nozzle jet. 
Yie ‘540  teaches an internal diameter of the injection port increases toward the other side of the nozzle body in the axis direction from the one side of the nozzle body in the axis direction. (See Yie ‘540, Figs. 1-2, and 7 and col. 9, lines 50-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include an internal diameter of the injection port increases toward the downstream side of the nozzle body in the axial direction from the upstream side of the nozzle body in the axial direction as an art recognized equivalent for 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
The previous rejection of claims 7 and 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) as applied to claim 1 and further in view of US Pat. Pub. No. 2010015112 A1 to Xue et al (hereinafter Xue) is withdrawn based on the amendment to claim 1 and cancellation of claim 7.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) in view of US Pat. Num. 4,478,368 to Gene G. Yie (hereinafter Yie).
Regarding claim 1, Witherspoon teaches thermal spray nozzle (1) comprising: a nozzle body (chamber 61) extending along an axis, the nozzle body having a main flow passage (67) in which a plasma flame (180) is formed in an axial direction from an upstream end of the nozzle body to a downstream end of the nozzle body,
a powder introduction port (81) that is disposed in the nozzle body and located downstream from the upstream end of the nozzle body, the powder introduction port being configured to introduce a thermal spray powder from a radially outer side of the nozzle body to the plasma flame;  					            		and a fluid introduction port (71, 73 ports to the right of 69, 89) that is disposed in the nozzle body at a position closer to the downstream end of the nozzle body than a 
Additionally, regarding claim 1, Witherspoon teaches wherein the fluid introduction port has: a first introduction port part (71, 73 ports to the right of 69,89) that is provided at an outer peripheral part of the nozzle body, 3wherein the first introduction port part (71, 73 ports to the right of 69, 89) includes a plurality of introduction holes that extend radially about the axis. (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Regarding claim 1, Witherspoon does not explicitly teach 3a second introduction port part that is provided inside the outer peripheral part of the nozzle body and communicates with the first introduction port part and the main flow passage, and wherein the second introduction port part is an introduction groove having a ring shape that surrounds the main flow passage from a circumferential direction. (See Witherspoon, col. 1, lines 62-65 .)
Yie is directed to a spraying nozzle.
Yie teaches a second introduction port part (43) that is provided inside the outer peripheral part of the nozzle body and communicates with the first introduction port part (37) and the main flow passage (42), and wherein the second introduction port part (43) is an introduction groove having a ring shape (44)  that surrounds the main flow passage (42) from a circumferential direction. (See Yie, Figs. 13 and col. 13, lines 15-35.)

 Regarding claim 2, Witherspoon teaches an opening diameter of the fluid introduction port (71, 73) is a size such that the working fluid present outside the fluid introduction port is allowed to be suctioned into the main flow passage via the fluid introduction port.  (See Witherspoon, col. 17, lines 63-67 –col. 18, line 15.)
Examiner is considering an opening diameter of the fluid introduction port is a size such that the working fluid present outside the fluid introduction port is allowed to be suctioned into the main flow passage via the fluid introduction port to be equivalent to a supply actuated by a check valve. 
Regarding claim 3, Witherspoon teaches the thermal spray powder has a particle size distribution.  (See Witherspoon, col. 1, lines 62-65 .)
Regarding claim 5, Witherspoon teaches the fluid introduction port (71, 73 those to right of 69, 89 ) is disposed at a position closer to the downstream end of the nozzle body than the formation position of the powder introduction port (81), and wherein the fluid introduction port (71, 73 those to right of 69, 89  )  is disposed to be orthogonal to the main flow passage (67). (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) and US Pat. Num. 4,478,368 to Gene G. Yie (hereinafter Yie) as applied to claim 1 and US Pat. Pub. No. 2010015112 A1 to Xue et al (hereinafter Xue). 
Regarding claim 11, Witherspoon teaches the powder introduction port sprays the thermal spray powder to the plasma flame formed in the main flow passage from a vertical direction. (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Xue teaches the powder introduction port is disposed above the main flow passage. (See Xue, Figs. 1, 3E and 4, and paragraph 77.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the powder introduction port is disposed above the main flow passage because Xue teaches this structure permits flow of particles into the flow path to result in the desired deposition pattern. (See Xue, Abstract, and Figs. 1, 3E and 4, and paragraph 77.)
Regarding claim 12, Witherspoon does not explicitly teach 3an injection port that is provided in the downstream side in the axial direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough.  
Xue teaches an injection port (420e) that is provided the other side (side of 420e) in the axis direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough. (See Xue, Figs. 1, 3E and 4, and paragraph 77.)

The previous rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) and US Pat. Pub. No. 2010015112 A1 to Xu et al (hereinafter Xue) as applied to claim 12 and further in view of US Pat. Num. 4,765,540 to Yie et al (hereinafter Yie) is withdrawn based on the amendment to claim 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) and US Pat. Num. 4,478,368 to Gene G. Yie (hereinafter Yie) and US Pat. Pub. No. 2010015112 A1 to Xue et al (hereinafter Xue) as applied to claim 12 and further in view of US Pat. Num. 4,765,540 to Yie et al (hereinafter Yie ‘540). 
Regarding claim 13, Witherspoon does not explicitly teach 3an internal diameter of the injection port increases toward the downstream side of the nozzle body in the axial direction from the upstream side of the nozzle body in the axial direction.  	Yie ‘540 is directed to delivering particulate to a nozzle jet. 
Yie ‘540  teaches an internal diameter of the injection port increases toward the other side of the nozzle body in the axis direction from the one side of the nozzle body in the axis direction. (See Yie ‘540, Figs. 1-2, and 7 and col. 9, lines 50-65.)

It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KARL KURPLE/Primary Examiner 
Art Unit 1717